Citation Nr: 0300747	
Decision Date: 01/14/03    Archive Date: 01/28/03	

DOCKET NO.  02-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for cervical dysplasia.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 


INTRODUCTION

The veteran had active service from May 1996 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of 
the VARO in Chicago.


REMAND

In a December 2002 communication, the veteran was asked to 
clarify whether she wanted to attend a videoconference 
hearing before the Board.  She responded on December 23, 
2002, that she wanted a videoconference hearing before a 
member of the Board at the St. Louis RO instead of the 
Chicago RO because she lived only 15 minutes away from 
St. Louis.

Accordingly, the case is REMANDED to the RO for the 
following:

The veteran should be scheduled for a 
videoconference hearing following the 
usual procedures set forth under 
38 C.F.R. § 20.700(e) (2002).  The 
hearing should be scheduled for her at 
the St. Louis RO at the next available 
opportunity. 

By this REMAND, the Board intimates no opinion, either 
legal or factual, as to any final determination warranted 
in the case.  The veteran need take no further action 
unless notified otherwise, but may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); see also Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this 
REMAND is to afford the veteran due process of law.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2000).


